

Exhibit 10.1


THE WASHINGTON TRUST COMPANY
ANNUAL PERFORMANCE PLAN


The Annual Performance Plan has been established to achieve the objectives of
the Bank while rewarding employees commensurate with individual performance and
their combined contribution to the success of the Bank.


It is expected that the program will:


1. Effectively motivate employees to contribute to corporate profitability.
2. Attract and retain a highly qualified workforce.


Eligibility


Participants of the Plan are full-time, part-time, and peak-time employees.
Summer and temporary employees are excluded from participation.


New employees hired prior to October 1 will participate in the Plan immediately
upon the date of hire. No one will be allowed to enter the Plan for the current
plan year after October 1.


Employees who participate in the other major incentive plans of the Bank,
including the Outside Mortgage Originators Commission Program, Customer Sales
and Service Incentive Plan, Trust Sales Incentive Plan, Merchant Sales Incentive
Plan, Investment Management Incentive Plan, Phoenix Investment Management
Incentive Plan, and the In-Store Sales Incentive Plan, are excluded from the
Plan.


Target Incentive Payments


Each participant will have a target incentive payment which is based upon a
percentage of regular earnings for the year. Target incentive levels are set
based upon position.


The target incentive will be modified based upon actual corporate and individual
performance using the following weightings:


 
Title/
Position
 
 
Corporate
Performance
 
 
Individual
Performance
 
 
CEO/COO
 
70%
 
30%
 
EVPs and SVPs
 
60%
 
40%
 
All Other Employees
 
50%
 
50%



Corporate Performance Component


Corporate performance will be assessed based on three financial measures - Net
Income, Earnings Per Share (EPS), and Return On Equity (ROE). Each financial
measure will receive equal weighting of one-third of the Corporate Performance
Component.


Performance targets for each measure will be set in advance of each plan year by
management and approved by the Board of Directors. The actual payout for each of
the financial measures will be measured separately and determined based on
actual performance as follows:


 
Performance
Against Plan
 
 
Payout as a
Percent of Target
 
 
< 80%
 
0%
 
80.0% to 82.4%
 
50.0%
 
82.5% to 87.4%
 
62.5%
 
87.5% to 92.4%
 
75.0%
 
92.5% to 97.4%
 
87.5%
 
97.5% to 102.4%
 
100.0%
 
102.5% to 107.4%
 
112.5%
 
107.5% to 112.4%
 
125.0%
 
112.5% to 117.4%
 
137.5%
 
117.5% +
 
150%



The Board of Directors will have the flexibility to change this leverage table
at the beginning of each year as necessary to ensure appropriate awards are
made, as well as to adjust the weightings annually to best reflect the needs of
the Corporation.


Individual Performance Component


In order for payments under the Individual Performance Component to be made, the
weighted average of the financial metrics must be at least 80%. Once that
threshold level is achieved, actual payments will be based on the manager’s
assessment of employee performance.


Individual performance will be determined based on job performance and
achievement of personal objectives. Each year, managers will set performance
expectations and objectives for each participant. At the end of the year, the
manager will assess individual performance with consideration to both normal job
duties as well as achievement of specific goals.


The manager will recommend a payment level between 0% to 100%, subject to the
review of the appropriate Senior Manager, Human Resources, COO, and/or CEO. The
decision of these parties will be considered final. Any amounts not paid to a
participant as a result of that participant not fully meeting individual goals
or performance expectations may be reallocated to any employee who demonstrated
extraordinary performance, at the recommendation of the appropriate Senior
Manager, Human Resources, COO, and/or CEO.


Administrative Details



·   The annual terms of the Plan including target payout levels and the
relationship of target payout levels to target profitability measures are
established by the Board of Directors.




·   The Board has delegated administrative responsibility for review of plan
parameters and payment recommendations to the Compensation and Human Resources
Committee. Plan payments, including the individual payment amounts made to
Executive Officers and senior management, and the aggregate payment made to all
other employees, will be determined by the Board of Directors upon the
recommendation of the Compensation and Human Resources Committee. 




·   Performance results will be based on operating earnings (excluding one-time
charges) consistent with publicly released results. Evaluation of achievement of
Annual Performance Plan overall performance results and payout level is the
responsibility of the Board of Directors.




·   Participants must be active employees of The Washington Trust Company on the
date that Annual Performance Plan payments are made in order to qualify for
payment. Participants who terminate employment with the Bank (for reasons other
than retirement) prior to the date of payment will not be eligible to receive
any payment from the Plan.




·   Plan earnings are based upon twenty-six biweekly pay periods. In the event
that there are twenty-seven biweekly pay periods during a calendar year, only
the last twenty-six biweekly pay periods will be considered.




·   Employees who retire from eligible status during the year will be eligible
for a pro-rated payment.




·   This is not a tax qualified plan which means that all payments are subject
to ordinary taxation. Participants who hold the title of Chairman & CEO,
President & COO, Executive Vice President, Senior Vice President, Managing
Director or the equivalent may defer any or all of the Plan payment into The
Washington Trust Company Nonqualified Deferred Compensation Plan.




·   An individual is expected to fully meet all major job requirements in order
to qualify for incentive compensation. Once the incentive award (if any) has
been determined, the actual award to be paid may be modified at the
recommendation of the Senior Manager, Human Resources, President & COO, and
Chairman & CEO to reflect individual performance. The decision of these
individuals will be considered final.




·   An individual is expected to be forthright and honest with regard to all
items submitted in calculating incentive payments. Any intent to deceive or
defraud can result in disciplinary action up to and including termination.




·   Eligibility to participate in this program does not confer any right on the
participant to continue in the employ of the Bank or limit, in any way, the
right of the Bank to terminate at will.




·   A violation of Bank policy can result in loss of incentive compensation for
both the employee and his/her manager, as well as loss of employment.




·   Regardless of the actual award levels determined by the plan parameters,
executive management and the Board of Directors reserve the right to modify any
award.




·   The Board of Directors reserves the right to suspend, modify or terminate
the plan at any time.



Appendix A -Target Bonus Awards


Target bonus award levels for Executive Officers are as follows:


 
Position
 
Total
Target*
 
CEO
 
45%1
 
COO
 
40%2
 
Executive Vice President
 
30%
 
Senior Vice Presidents
 
25%

                      * as a percentage of regular earnings



  1 CEO target bonus opportunity of 45% was effective January 1, 2004. Previous
to this date, the CEO target bonus opportunity was 40%.




  2 COO target bonus opportunity of 40% was effective January 1, 2005. Previous
to this date, the COO target bonus opportunity was 35%.

